UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1842



JAMES JACKSON,

                                            Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; DARRELL V. MCGRAW,
JR., Attorney General of West Virginia; SUE
SURGI, Commissioner, West Virginia Department
of Human Services; DENNY P. PENTONY, Social
Service Coordinator; BOB G. FAIL, Protective
Service Worker; D. A. JENKINS, West Virginia
State Trooper; SO LAN BOMBITA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-96-70-3)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Jackson, Appellant Pro Se. Lucien Garlow Lewin, STEPTOE &
JOHNSON, Martinsburg, West Virginia; So Lan Bombita, Falling
Waters, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Jackson v. West Virginia, No. CA-96-70-3 (N.D.W. Va. May 28, 1997).
We deny Appellant's motion to stay a state court order. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2